DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Patient-side coupling unit (e.g. claims 1, 9, 19) - e.g. breathing mask, endotracheal tube, or measuring tube with balloon (paragraph 9)
Medical device (e.g. claims 1, 9, 19) - e.g. ventilator (paragraph 2)
patient-side fluid guiding unit (e.g. claims 1, 9, 19) - e.g. tubing or flexible tubing (paragraph 17)
device-side fluid guiding unit (e.g. claims 1, 9, 19) - e.g. tubing or flexible tubing (paragraph 17)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John James McGlew on 7/13/2022.
The application has been amended as follows:

Abstract:
In the abstract, all parenthetical reference numerals, e.g. “(20)”, “(P)”, “(30)”, etc., have been omitted in order to reduce the word count to 150 words or below.

Specification:
In paragraph 11, “he” has been amended to recite --The--.

Claim 1:
In the second-to-last line, “the interior” has been amended to recite --an interior--.

Claim 4:
In line 2, --can be-- has been added between “segment” and “reversibly”.

Claim 9:
In line 5, “the patient-side” has been amended to recite --a patient-side--.
In line 6, “a device-side” has been amended to recite --the device-side--.
In line 7, “the medical” has been amended to recite --a medical--.
In line 23, “the interior” has been amended to recite --an interior--.
In line 26, “conectable” has been amended to recite --connectable--.
In line 27, “conectable” has been amended to recite --connectable--.
In line 28, “a medical” has been amended to recite --the medical--.

Claim 10:
In lines 5-6, “a patient-side” has been amended to recite --the patient-side--.

Claim 16:
In line 2, --can be-- has been added between “segment” and “reversibly”.

Claim 18 (second instance):
It is noted that a duplicate of claim 18 is present. The second instance of claim 18 will be treated as claim 19 for the purpose of claim renumbering.

Claim 19 (original)
In view of duplicate claim 18, original claim 19 will be treated as claim 20 for the purpose of claim renumbering.
In line 4, “the medical” has been amended to recite --a medical--.
In line 16, “the interior” has been amended to recite --an interior--.

Claim 20 (original)
In view of duplicate claim 18, original claim 20 will be treated as claim 21 for the purpose of claim renumbering.
In line 2, “a medical” has been amended to recite --the medical--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record generally fails to disclose a connection unit as claimed, particularly comprising a port piece comprising a straight tube segment and a bent surface element with a bent surface and with a passage opening, wherein the passage opening is arranged in the bent surface of the bent surface element and occupies at most half of the bent surface of the bent surface element, a hollow central piece with two ends, wherein the central piece comprises a curved tube segment with a wall, the port piece is insertable into a receiving opening of the central piece such that the bent surface of the bent surface element forms a part of the wall of the curved tube segment; and the straight tube segment of the port piece and the central piece together provide a straight flow passage, which is interrupted by the bent surface element of the inserted port piece.
WO2011142678 discloses (see Figs. 11A-B) a curved elbow-type connector for a respirator having a port piece (756) which snaps into a receiving opening in the curved section of the elbow. However, the port piece does not reasonably have a straight tube segment, and does not, together with the central piece, provide a straight flow passage, which is interrupted by the bent surface element as claimed.
U.S. Patent 6,193,697 (e.g. Fig 15) discloses a Y-type connector having an insertable septum with a passage (slot) for allowing instruments to access the connector. However, the connector otherwise generally lacks claimed structure such as the curved wall and bent surface, and the interface thereof.
US PGPub 2019/0167937 (e.g. Figs. 3A-3C) discloses a curved respirator connector having a straight tube section intersecting with the curved section. However, there is no port piece as claimed, for example.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726